   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 1 of 7. PageID #: 64




                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO




 UNITED STATES OF AMERICA,
                                                      No.: 1:19-cv-02033-CAB
                  Plaintiff,
     v.


 NOVELIS, INC.
     and
 ALERIS CORPORATION,

                  Defendants.




                PLAINTIFF UNITED STATES’ EXPLANATION OF PLAN
                    TO REFER THIS MATTER TO ARBITRATION


          Plaintiff United States files this notice to inform the Court of the parties’ agreement

to refer this matter to binding arbitration following the completion of fact discovery should

the parties be unable to reach a settlement. The Court will continue to retain jurisdiction

to review and approve any settlement that may result before or through these procedures.

   1. Overview

          On September 4, 2019, the United States filed this action to enjoin the proposed

acquisition of Aleris Corporation by Novelis Inc. The United States alleges that the

proposed acquisition violates Section 7 of the Clayton Act, 15 U.S.C. § 18, because it is



                                                  1
   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 2 of 7. PageID #: 65




likely to substantially lessen competition in the manufacture and sale of aluminum auto

body sheet in the United States.

       Prior to the filing of the Complaint, the United States and Defendants agreed that

their dispute could be reduced to a single dispositive issue: whether aluminum auto body

sheet constitutes a relevant product market under the antitrust laws. Defining the relevant

market is often critical in an antitrust case because it identifies the line of commerce in

which the merger’s competitive concerns arise. See, e.g., ProMedica Health System, Inc.

v. FTC, 749 F.3d 559, 565 (6th Cir. 2014) (“Often, the first steps in analyzing a merger’s

competitive effects are to define the geographic and product markets affected by it.”); see

also 2010 Horizontal Merger Guidelines, U.S. DEP’T          OF   JUSTICE   AND   FED. TRADE

COMM’N., at ¶4.

       Merger challenges are typically resolved through weeks-long trials involving the

submission of thousands of pages of exhibits, and testimony from a substantial number of

fact witnesses, as well as extensive expert testimony. In this case, in part because this

merger challenge would turn on a single dispositive issue, the parties have agreed to refer

this issue to binding arbitration under the Administrative Dispute Resolution Act of 1996,

5 U.S.C. §571 et seq., in order to lessen the burden on the Court and reduce litigation costs

to the merging parties and to the United States.

       Federal policy has long favored arbitration as an efficient and economical

alternative dispute resolution (“ADR”) mechanism that provides parties with a speedier

and less costly alternative to litigation. See, e.g., AT&T Mobility LLC v. Concepcion, 563

U.S. 333, 344–46 (2011) (explaining that the Federal Arbitration Act was designed to

                                               2
   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 3 of 7. PageID #: 66




promote arbitration and that discretion in designing arbitration processes “allow[s] for

efficient, streamlined procedures tailored to the type of dispute.”); see also Savers Property

and Cas. Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA¸748 F.3d 708, 717 (6th Cir.

2014) (same).

   2. Authority to Use Arbitration Under the Administrative Dispute Resolution Act

          The Administrative Dispute Resolution Act of 1996, 5 U.S.C. § 571 et seq.,

provides authority for a federal agency to use binding arbitration to resolve a matter,

provided that agency-specific guidelines on the appropriate use of binding arbitration have

been issued. See 5 U.S.C. § 575(c). In 1996, the Antitrust Division of the Department of

Justice (“Antitrust Division”) issued specific guidance on the appropriate use of binding

arbitration at Fed. Reg. Vol. 61, No. 136 at 36896 et seq. Pursuant to that guidance, ADR

can be used in merger review to reach a settlement. For all of the Antitrust Division’s civil

matters, proposed consent judgments must be filed in federal district court for public notice

and comment under the Antitrust Procedures and Penalties Act of 1974, 15 U.S.C. § 16(b)-

(h) (the “Tunney Act”). See id. at 36897 n.1. A settlement in this case, for example, would

be filed in this Court for review and approval following a public notice and comment

period.

          To initiate ADR, the Antitrust Division and the private parties must enter into an

arbitration agreement in writing, specifying either (1) the issue in controversy to be

resolved, or (2) the range of possible outcomes the arbitrator can award. 5 U.S.C. § 575(a).

The Assistant Attorney General for Antitrust must authorize the agreement, as the officer

with authority to enter into a settlement concerning the matter. 5 U.S.C § 575(b).

                                                3
   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 4 of 7. PageID #: 67




         Using its authority under the Administrative Dispute Resolution Act of 1996,

therefore, the Antitrust Division reached an agreement with Defendants to refer this matter

to binding arbitration following fact discovery should the parties be unable to reach a

resolution that resolves the United States’ competitive concerns with the Defendants’

transaction within a certain period of time.                 Per the arbitration agreement, binding

arbitration will resolve a single issue, the definition of the relevant product market. 1

    3. Expected Procedures for Discovery and Arbitration
         Prior to filing the Complaint, the Antitrust Division conducted a pre-complaint

investigation of the proposed acquisition and gathered documents and data from the

Defendants as well as other market participants. This information includes confidential

competitively-sensitive information of third parties. Consistent with its typical approach

in merger litigation, the United States will exchange with Defendants initial disclosures

and any third-party documents and data that it gathered during its investigation subject to

an appropriate Protective Order that protects the confidentiality of that information.

         The United States and Defendants will negotiate and then jointly submit a proposed

Protective Order to the Court for entry along with a Case Management Order, in accordance

with Local Rule 16.3. The parties have not yet agreed to the terms of a proposed Case




    ________________________________________

1
  Attached is a redacted copy of the agreement to arbitrate. It is a Federal Rule of Evidence 408 document
and should not be used as evidence of liability on any issue. Moreover, we have redacted provisions about
potential remedies to preserve the confidentiality of sensitive business information. If a remedy is ultimately
finalized, it will be submitted to the Court for review and approval.

                                                         4
   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 5 of 7. PageID #: 68




Management Order, but the United States anticipates that it will allow for the discovery of

party and third-party information related to the single issue in dispute.

       The United States and the Defendants will work in good faith to commence the

arbitral hearing within 120 days of the filing of Defendants’ answer, with the arbitral

hearing being completed in no more than 21 days, and the arbitrator being asked to issue a

decision within 14 days of the conclusion of the arbitral hearing.

       If the United States prevails in arbitration, the United States will then file a

proposed Final Judgment that requires Novelis to divest certain assets to preserve

competition in the relevant market. The Court would retain jurisdiction to determine

whether entry of the judgment is in the public interest. See 15 U.S.C. §16(b)-(h). If the

Defendants prevail in arbitration, the United States will seek to voluntarily dismiss the

Complaint.

       The United States believes that this procedure will serve the public interest and

the administration of justice in this matter because it will increase efficiencies, conserve

judicial resources, and reduce the cost of litigating this action to both the parties and the

United States.




                                                5
  Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 6 of 7. PageID #: 69




Respectfully submitted,
September 9, 2019

FOR PLAINTIFF UNITED STATES OF AMERICA,




   /s/ Samer M. Musallam
SAMER M. MUSALLAM (OH #0078472)
LOWELL R. STERN
BLAKE W. RUSHFORTH
Antitrust Division
United States Department of Justice
450 Fifth Street, N.W.
Washington, D.C. 20530
Telephone: (202) 598-2990
Facsimile: (202) 514-9033
samer.musallam@usdoj.gov


Counsel for Plaintiff United States of America




                                             6
   Case: 1:19-cv-02033-CAB Doc #: 11 Filed: 09/09/19 7 of 7. PageID #: 70




                                   Certificate of Service
       I hereby certify that the forgoing Plaintiff United States’ Explanation of Plan to
Refer this Matter to Arbitration was served on all counsel that have entered notices of
appearance in this matter via the Court’s electronic notification service.
Copies of this filing will also be sent via e-mail to the following:
Dan Wall (Dan.Wall@lw.com)
Amanda Reeves (Amanda.Reeves@lw.com)
Lawrence Buterman (Lawrence.Buterman@lw.com)
Counsel for Defendant Novelis Inc.


Nathaniel Asker (Nathaniel.Asker@friedfrank.com)
Counsel for Defendant Aleris Corporation


                                               /s/ Samer M. Musallam
                                               Counsel for Plaintiff United States of
                                               America




                                                7
